DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/21 and 6/1/21 were filed after the mailing date of the Notice of Allowance on 4/9/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patricia Prior on 6/4/21.
The application has been amended as follows:
In the Claims:
In claim 1, line 12 delete “and wherein the gluing is performed at a temperature from 20 oC to 80 oC”.
In claim 1, line 22 after “providing a wet glued wood article” insert - - and wherein the gluing is performed at a temperature from 20 oC to 80 o
In claim 18, line 9 after “wherein the drying is performed at a temperature from 20oC to 80oC” insert - - for less than 15 minutes - -.
In claim 27, line 9 after “wherein the drying is performed at a temperature from 20oC to 80oC” insert - - for less than 15 minutes - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
JP 04-040163 (and see also the machine translation) discloses a method of manufacturing a board including “In order to dehydrate (dry) the surface moisture of the finished laminate, the laminate is piled up, and is usually dried under a condition of room temperature of 25 oC. or higher. Drying is carried out until the surface water content of the wood is from 15 to 18% at a depth from the surface, e.g. from 0.3 to 0.5.” (see the paragraph bridging pages 4 and 5 of the machine translation).  JP 04-040163 fails to teach or suggest a method for manufacturing a wet glued wood article as claimed including at least wherein the drying in step b. is performed at a temperature from 20oC to 80oC for less than 15 minutes (rather JP 04-040163 teaches natural drying for 15 to 80 days depending upon the thickness and teaches away from artificial drying (still taught as for days) see the paragraph bridging pages 5 and 6 and sample numbers 1-5 of the machine translation) and further the step of bringing the first and second dried surfaces together, so that the glue surface of the first wood piece touches the dried surface on the second wood piece, thus providing a wet glued wood article (rather JP 04-040163 teaches the adhesive is applied to the surfaces to be bonded of each assembled laminating layer see page 6, second full paragraph of the machine translation).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746